DETAILED ACTION
Specification
The abstract of the disclosure is objected to because it is too long and not in a single paragraph.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: There are no brief discussions of Figures 2C-2F under “Brief Discussion of the Drawings”.  
Appropriate correction is required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over the UK pubication 2503226 A in view of the JP pubication JPS60172802 A (both submitted by applicant).
The UK pubication 2503226 A teaches a hybrid coupler 10 for dividing an input electrical signal 12 to produce first and second output electrical signals 26,28 which are substantially out of phase (page 6, line 18+), the hybrid coupler including: a first port comprising an input port for receiving the input electrical signal; an input line for coupling the input electrical signal to a slotline 14; an output line 24 for coupling the first and second output electrical signals to respectively, second and third ports 26,28 comprising, respectively, a first output port and a second output port, the output line having a junction with the slotline (junction between 18 and 24), wherein the slotline couples the input electrical signal to the junction, and the junction acts as a divider to produce the first and second electrical signals (page 6, line 18+); an input section including said input line 14 and an output section including said output line 24, and wherein the slotline is terminated at the output section by an output open circuit termination 22; a pair of ground planes 54,60, between which said input line and said output line are located (figure 3b).
The UK pubication 2503226 A had been discussed but fails to teach the co-planar waveguide being electrically connected to said output line, said co-planar waveguide having a first end and an opposing second end and defining, at the second end, a sum port configured to divert common mode signals received at said first and second output ports to said second end, wherein on one of the ground planes, the slotline transitions at said output section into the first .
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Head, Frick, Herting, U-Yen, Harris, Shapiro, Runyon and Wong are cited as of interested and illustrated a similar structure to a hybrid coupler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845